—Appeal by the defendant from a judgment of the County Court, Dutchess County (Berry, J.), rendered November 23, 1992, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. An accomplice to the crime testified in detail as to how the defendant committed the robbery. There was ample independent proof, including telephone records, eyewitness testimony, and other evidence gathered by the police in their investigation, tending to connect the defendant with his accomplice and the commission of the crime, sufficient to meet the requirements for accomplice testimony of CPL 60.22 (1) (see, People v Smith, 55 NY2d 945, 946; People v Callender, 210 AD2d 493; People v Barbieri, 207 AD2d 554, 555). Although there were minor inconsistencies between the testimony provided by the accomplice and by the eyewitness, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review, based on matter dehors the record, or without merit. Miller, J. P., Ritter, Krausman and Florio, JJ., concur.